                                                                                   Case 4:19-cv-04794-JST Document 35 Filed 11/20/19 Page 1 of 12




                                                                       1   JOSEPH A. LEPERA (SBN 207615)
                                                                           PATRICK A. HORMILLOSA (SBN 293000)
                                                                       2
                                                                           DONEL R. LOPEZ (SBN 323744)
                                                                       3   LEPERA + ASSOCIATES, PC
                                                                           601 Montgomery Street – Suite 665
                                                                       4   San Francisco, California 94111
                                                                           Telephone: (415) 362-2529
                                                                       5   Facsimile: (415) 362-9022
                                                                       6   Email: joseph@leperalaw.com
                                                                           Email: patrick@leperalaw.com
                                                                       7   Email: donel@leperalaw.com

                                                                       8   Attorneys for Defendant
                                                                           EQUISOLAR, INC.
                                                                       9
                                                                                                             UNITED STATES DISTRICT COURT
                                                                      10
                                                                                         NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
                                                                      11

                                                                      12                                                           Case No.: 4:19-CV-04794 JST
                                                                           ALLISON L. JAVITCH,
LEP ERA + A S SO CI A T ES, P C
                                  601 Montgomery Street – Suite 665




                                                                      13                                                           DEFENDANT EQUISOLAR, INC.’S MOTION
                                                                                                    Plaintiffs,                    TO DISMISS FIRST AMENDED
                                       San Francisco, CA 94111




                                                                      14                                                           COMPLAINT; MEMORANDUM OF POINTS
                                                                              v.                                                   AND AUTHORITIES IN SUPPORT
                                                                      15

                                                                      16   SILVERLINE HOME REMODELING INC., DBA
                                                                           SILVERLINE SOLAR, a California                           Date:        March 25, 2020
                                                                                                                                    Time:        2:00 p.m.
                                                                      17   Corporation, SIMPLY SOLAR, a California                  Crtrm:       6
                                                                           Corporation, EQUISOLAR, INC., a California               Judge:       Hon. Jon S. Tigar
                                                                      18   Corporation, JOHN DOES 1, an unknown
                                                                           business entity,
                                                                      19

                                                                      20                            Defendants.

                                                                      21                                                            Complaint Filed:          August 14, 2019
                                                                                                                                    Trial Date:               Not Yet Set.
             R! M A IN D OCU M E NT ONL Y .O R BA C H,




                                                                      22

                                                                      23

                                                                      24
                   HU FF & SUA RE Z LLP




                                                                      25

                                                                      26
                                                                      27

                                                                      28   Allison L. Javitch v. Silverline Home Remodeling Inc., dba Silverline Solar, et al. - Case No.: 4:19-CV-04794 JST
                                                                                        DEFENDANT EQUISOLAR INC.’S MOTION TO DISMISS FIRST AMENDED COMPLAINT;
                                                                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                  Case 4:19-cv-04794-JST Document 35 Filed 11/20/19 Page 2 of 12




                                                                                                                                          TABLE OF CONTENTS
                                                                       1

                                                                       2     I.   INTRODUCTION .............................................................................................................................................. 1
                                                                            II.   FACTUAL ALLEGATIONS ............................................................................................................................. 1
                                                                       3
                                                                           III.   LEGAL ARGUMENT ........................................................................................................................................ 2
                                                                       4
                                                                                  A.            Pleading Standard. ......................................................................................................................... 2
                                                                       5          B.            Plaintiff’s Conclusory Allegations Regarding Use of an ATDS Are Legally
                                                                                                Insufficient to State a TCPA ........................................................................................................ 3
                                                                       6
                                                                                  C.            Plaintiff Fails to Plead Sufficient Facts to Plausibly Allege Equisolar Had
                                                                       7                        an Agency Relationship with John Doe 1 Who Placed the Alleged Calls
                                                                                                to Plaintiff .......................................................................................................................................... 4
                                                                       8
                                                                                  D.            Plaintiff Fails to Plead Sufficient Facts to Plausibly Allege Claims for
                                                                       9                        Violation of California Civil Code § 1770(a)(22)(A) and Negligence ......................... 7
                                                                      10   IV.    CONCLUSION .................................................................................................................................................... 7

                                                                      11

                                                                      12
LEP ERA + A S SO CI A T ES, P C
                                  601 Montgomery Street – Suite 665




                                                                      13
                                       San Francisco, CA 94111




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18
                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27
                                                                                                                                                               i
                                                                      28   Allison L. Javitch v. Silverline Home Remodeling Inc., dba Silverline Solar, et al. - Case No.: 4:19-CV-04794 JST
                                                                                                   DEFENDANT EQUISOLAR INC.’S MOTION TO DISMISS COMPLAINT;
                                                                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                   Case 4:19-cv-04794-JST Document 35 Filed 11/20/19 Page 3 of 12




                                                                       1                                                             TABLE OF AUTHORITIES
                                                                                                                                                                                                                                 Page(s)
                                                                       2
                                                                           Cases
                                                                       3
                                                                           ACA Int’l v. FCC
                                                                       4         (D.C. Cir. 2018) 885 F.3d 687 .................................................................................................................... 3
                                                                       5   Ashcroft v. Iqbal
                                                                       6         (2009) 55 U.S. 662......................................................................................................................................... 2

                                                                       7   Batzel v. Smith
                                                                                  (9th Cir. 2003) 333 F.3d 1018 .................................................................................................................. 6
                                                                       8
                                                                           Breazale v. Victim Servs., Inc.
                                                                       9
                                                                                 (9th Cir. 2017) 878 F.3d 759 ..................................................................................................................... 6
                                                                      10
                                                                           Gomez v. Campbell-Ewald, Co.
                                                                      11        (9th Cir. 2014) 768 F.3d 871 ................................................................................................................. 4, 5
                                                                      12
LEP ERA + A S SO CI A T ES, P C




                                                                           Herrick v. GoDaddy.com
                                  601 Montgomery Street – Suite 665




                                                                      13          (D. Ariz. May 14, 2018) 312 F. Supp. 3d 792 ....................................................................................... 3
                                       San Francisco, CA 94111




                                                                      14   Jones v. Royal Admin. Servs., Inc.
                                                                                  (9th Cir. 2010) 608 F.3d 495 ..................................................................................................................... 5
                                                                      15
                                                                           Mendez v. Optio Solutions, LLC
                                                                      16
                                                                                (S.D. Cal. 2016) 219 F. Supp. 3d 1012 .................................................................................................... 2
                                                                      17
                                                                           Meyer v. Portfolio Recovery Assocs.
                                                                      18         (9th Cir. 2012) 707 F.3d 1036 .................................................................................................................. 3
                                                                      19
                                                                           Navarro v. Block
                                                                      20         (9th Cir. 2001) 250 F.3d 729..................................................................................................................... 2

                                                                      21   N.L.R.B. v. Dist. Council of Iron Workers of the State of Cal. & Vicinity
                                                                                  (9th Cir. 1997) 124 F.3d 1094 .............................................................................................................. 5, 6
                                                                      22

                                                                      23   Thomas v. Taco Bell Corp.
                                                                                (9th Cir. 2014) 582 Fed. Appx. 678 ........................................................................................................ 5
                                                                      24
                                                                           United States v. Bonds
                                                                      25          (9th Cir. 2010) 608 F.3d 495 ..................................................................................................................... 5
                                                                      26
                                                                      27
                                                                                                                                                           ii
                                                                      28   Allison L. Javitch v. Silverline Home Remodeling Inc., dba Silverline Solar, et al. - Case No.: 4:19-CV-04794 JST
                                                                                                   DEFENDANT EQUISOLAR INC.’S MOTION TO DISMISS COMPLAINT;
                                                                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                    Case 4:19-cv-04794-JST Document 35 Filed 11/20/19 Page 4 of 12




                                                                           Unpublished Cases
                                                                       1

                                                                       2   Abante Rooter & Plumbing v. Farmers Grp., Inc.
                                                                                 (N.D. Cal. Jan. 4, 2018) No. 17-cv-03315-PJH, 2018 WL 288055 ............................................ 5, 6
                                                                       3
                                                                           Naiman v. TranzVia LLC
                                                                       4        (N.D. Cal. Dec. 4, 2017) No. 17-cv-4813-PJH, 2017 WL 5992123 ............................................... 6
                                                                       5
                                                                           FCC Rulings
                                                                       6
                                                                           DISH Network, LLC
                                                                       7         (2013) 28 FCC Rcd. 6574 ........................................................................................................................ 4, 5
                                                                       8
                                                                           Rules & Regs. Implementing the Tel. Consumer Prot. Act of 1991
                                                                       9          (2015) 30 FCC Rcd. 7961 ............................................................................................................................ 4

                                                                      10
                                                                           Federal Statutes
                                                                      11
                                                                           Fed. R. Civ. P. § 8 ........................................................................................................................................................... 2
                                                                      12
LEP ERA + A S SO CI A T ES, P C
                                  601 Montgomery Street – Suite 665




                                                                      13   47 U.S.C. § 227 ............................................................................................................................................................... 3
                                       San Francisco, CA 94111




                                                                           State Statutes
                                                                      14

                                                                      15   Cal. Civ. Code § 1770 ................................................................................................................................................... 7

                                                                      16   Secondary Sources
                                                                      17
                                                                           Restatement (Third) Agency § 1.01 ...................................................................................................................... 5
                                                                      18
                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27
                                                                                                                                                                 iii
                                                                      28   Allison L. Javitch v. Silverline Home Remodeling Inc., dba Silverline Solar, et al. - Case No.: 4:19-CV-04794 JST
                                                                                                   DEFENDANT EQUISOLAR INC.’S MOTION TO DISMISS COMPLAINT;
                                                                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                 Case 4:19-cv-04794-JST Document 35 Filed 11/20/19 Page 5 of 12




                                                                       1   TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:

                                                                       2           PLEASE TAKE NOTICE THAT on March 25, 2020 at 2:00 p.m., or as soon thereafter as

                                                                       3   the matter may be heard, in Courtroom 6 of the above-captioned Court, located at 1301 Clay

                                                                       4   Street, Oakland, California 94612, Defendant EQUISOLAR, INC. (“Equisolar”) will move to

                                                                       5   dismiss this action under Federal Rules of Civil Procedure 8(a) and 12(b)(6) on the grounds

                                                                       6   that Plaintiff ALLISON L. JAVITCH’s (“Plaintiff”) First Amended Complaint fails to state claims

                                                                       7   under which relief may be granted. This motion is based on this notice of motion, the

                                                                       8   supporting memorandum of points and authorities, and the pleadings and records on file with

                                                                       9   the Court.

                                                                      10                             MEMORANDUM OF POINTS AND AUTHORITIES

                                                                      11   I.      INTRODUCTION

                                                                      12           Plaintiff attempts to bring a claim pursuant to the Telephone Consumer Protection Act
LEP ERA + A S SO CI A T ES, P C
                                  601 Montgomery Street – Suite 665




                                                                      13   (“TCPA”) against Equisolar, Defendant SILVERLINE HOME REMODELING INC., DBA
                                       San Francisco, CA 94111




                                                                      14   SILVERLINE SOLAR (“Silverline”), and SIMPLY SOLAR (“Simply”), for allegedly making

                                                                      15   unauthorized calls that play prerecorded voice messages to cellular telephones via John Doe 1.

                                                                      16   But, Plaintiff fails to plausibly allege that Equisolar used an automatic telephone dialing system

                                                                      17   (“ATDS”) to make the purported calls. Further, Plaintiff fails to plead sufficient facts to

                                                                      18   demonstrate an agency relationship between Equisolar and John Doe 1. For these reasons and
                                                                      19   those described below, the Court should dismiss Plaintiff’s First Amended Complaint.

                                                                      20   II.     FACTUAL ALLEGATIONS
                                                                      21           Plaintiff alleges that in the course of selling solar panels on behalf of Defendants, their
                                                                      22   agent John Doe 1, placed calls employing a prerecorded voice message to Plaintiff’s cell phone.
                                                                      23   (Plaintiff’s First Amended Complaint, ECF No. 31, (“First Amd. Compl.”) ¶ 2.) Plaintiff further
                                                                      24   contends that in order to increase their sales of solar panels, Defendants hired John Doe 1 to
                                                                      25   market their products and that John Doe 1 placed calls using prerecorded voice messages to
                                                                      26   Plaintiff. (Id. at ¶¶ 19-20.)
                                                                      27
                                                                                                                                  1
                                                                      28   Allison L. Javitch v. Silverline Home Remodeling Inc., dba Silverline Solar, et al. - Case No.: 4:19-CV-04794 JST
                                                                                                   DEFENDANT EQUISOLAR INC.’S MOTION TO DISMISS COMPLAINT;
                                                                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                  Case 4:19-cv-04794-JST Document 35 Filed 11/20/19 Page 6 of 12




                                                                       1           On July 1, 2019, Plaintiff claims that she received 5 telephone calls to her cellular

                                                                       2   telephone. (First Amd. Compl. ¶ 21.) Plaintiff answered one of the calls and claims to have to

                                                                       3   have spoken with a prerecorded message, which offered to provide solar solutions to qualified

                                                                       4   homeowners. Plaintiff was subsequently connected her to a live representative for John Doe 1.

                                                                       5   (Id. at ¶¶ 23-24.) The live representative did not identify the name of the company he worked

                                                                       6   for. (Id. at ¶ 26.)

                                                                       7           On July 2, 2019, Plaintiff received a telephone call and e-mail from Simply. Plaintiff also

                                                                       8   received a text message from Silverline. (First Amd. Compl. ¶¶ 28-30.)

                                                                       9           On July 3, 2019, Plaintiff contends that she received a call from Equisolar following up

                                                                      10   on an earlier call regarding solar panel installation. (First Amd. Compl. ¶¶ 31-32.)

                                                                      11   III.    LEGAL ARGUMENT
                                                                      12
LEP ERA + A S SO CI A T ES, P C




                                                                                   A.      Pleading Standard.
                                  601 Montgomery Street – Suite 665




                                                                      13           “A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of the complaint.” Mendez
                                       San Francisco, CA 94111




                                                                      14   v. Optio Solutions, LLC, 219 F. Supp. 3d 1012, 1014 (S.D. Cal. 2016) (citing Navarro v. Block, 250
                                                                      15   F.3d 729, 732 (9th Cir. 2001)). A pleading must contain “a short and plain statement of the
                                                                      16   claim showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). A plaintiff must
                                                                      17   also plead “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
                                                                      18   on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers ‘labels and
                                                                      19   conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Id.
                                                                      20   (citation omitted). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of
                                                                      21   ‘further factual enhancement.’” Id. (citation omitted; brackets in original). The plausibility
                                                                      22   standard requires “more than a sheer possibility that a defendant has acted unlawfully.” Id.
                                                                      23   (citation omitted). “[W]here the well-pleaded facts do not permit the court to infer more than
                                                                      24   the mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that
                                                                      25   the pleader is entitled to relief.’” Id. at 679 (citations omitted).
                                                                      26   //
                                                                      27
                                                                                                                                  2
                                                                      28   Allison L. Javitch v. Silverline Home Remodeling Inc., dba Silverline Solar, et al. - Case No.: 4:19-CV-04794 JST
                                                                                                   DEFENDANT EQUISOLAR INC.’S MOTION TO DISMISS COMPLAINT;
                                                                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                 Case 4:19-cv-04794-JST Document 35 Filed 11/20/19 Page 7 of 12




                                                                                   B.      Plaintiff’s Conclusory Allegations Regarding Use of an ATDS Are Legally
                                                                       1
                                                                                           Insufficient to State a TCPA Claim.
                                                                       2           “The three elements of a TCPA claim are: (1) the defendant called a cellular telephone
                                                                       3   number; (2) using an automatic telephone dialing system; (3) without the recipient’s prior
                                                                       4   express consent.” Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012).
                                                                       5   As used in the TCPA, “‘automatic telephone dialing system’ means equipment which has the
                                                                       6   capacity—(A) to store or produce telephone numbers to be called, using a random or
                                                                       7   sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).
                                                                       8           The D.C. Circuit recently provided guidance on this second element—the use of an
                                                                       9   ATDS. ACA Int’l v. FCC, 885 F.3d 687 (D.C. Cir. 2018). In striking down the FCC’s “utterly
                                                                      10   unreasonable” expansive interpretation of an ATDS in its 2015 Declaratory Ruling and Order,
                                                                      11   the D.C. Circuit emphasized that the statutory definition of an ATDS does not encompass all
                                                                      12
LEP ERA + A S SO CI A T ES, P C




                                                                           smartphones or “commonplace phone device[s] used every day.” Id. at 699. Rather, the
                                  601 Montgomery Street – Suite 665




                                                                      13   “statutory definition says that a device constitutes an ATDS if it has the capacity to perform
                                       San Francisco, CA 94111




                                                                      14   both of two enumerated functions: ‘to store or produce telephone numbers to be called, using a
                                                                      15   random or sequential number generator’; and ‘to dial such numbers.’” Id. at 701 (quoting 47
                                                                      16   U.S.C. § 227(a)(1)(A)-(B)). The D.C. Circuit held that the FCC’s 2015 Order “falls short of
                                                                      17   reasoned decisionmaking in ‘offer[ing] no meaningful guidance’ to affected parties in material
                                                                      18   respects on whether their equipment is subject to the statute’s autodialer restrictions.” Id. at
                                                                      19   701 (internal citation omitted); see also, e.g., Herrick v. GoDaddy.com, 312 F. Supp. 3d 792, 800
                                                                      20   (D. Ariz. May 14, 2018) (declining to construe equipment that “merely stores or produces
                                                                      21   telephone numbers in a database” as an ATDS “in light of the ACA Int’l decision”).
                                                                      22           Here, Plaintiff’s Amended Complaint fails to cite sufficient facts to plausibly allege that
                                                                      23   Equisolar utilized an ATDS. Plaintiff’s allegations pertaining to the call from Equisolar on July 3,
                                                                      24   2019 does not contain any facts that demonstrate an ATDS, with the capacity to store numbers
                                                                      25   and to dial such numbers, was used by Equisolar in making the telephone call. Despite
                                                                      26   allegations that the initial telephone calls to Plaintiff were sent on behalf of Equisolar through
                                                                      27
                                                                                                                                  3
                                                                      28   Allison L. Javitch v. Silverline Home Remodeling Inc., dba Silverline Solar, et al. - Case No.: 4:19-CV-04794 JST
                                                                                                   DEFENDANT EQUISOLAR INC.’S MOTION TO DISMISS COMPLAINT;
                                                                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                 Case 4:19-cv-04794-JST Document 35 Filed 11/20/19 Page 8 of 12




                                                                       1   John Doe 1, the Amended Complaint is devoid of any facts that could support a reasonable

                                                                       2   inference that Equisolar used an ATDS to place the telephone calls to Plaintiff. As such,

                                                                       3   Plaintiff’s claims should be dismissed.

                                                                       4           C.      Plaintiff Fails to Plead Sufficient Facts to Plausibly Allege Equisolar Had an
                                                                       5                   Agency Relationship with John Doe 1 Who Placed the Alleged Calls to
                                                                                           Plaintiff.
                                                                       6
                                                                                   To make a call under the TCPA, the defendant must directly make the call, or have an
                                                                       7
                                                                           agency relationship with the party who made the call. Gomez v. Campbell-Ewald, Co., 768 F.3d
                                                                       8
                                                                           871, 877-79 (9th Cir. 2014) (discussing the circumstances when liability can attach under the
                                                                       9
                                                                           TCPA). A defendant may be vicariously liable for a TCPA violation where an agency
                                                                      10
                                                                           relationship is established. Id. A person or entity “initiates” a call “when it takes the steps
                                                                      11
                                                                           necessary to physically place a telephone call, and generally does not include persons or
                                                                      12
LEP ERA + A S SO CI A T ES, P C




                                                                           entities . . . that might merely have some role, however minor, in the causal chain that results in
                                  601 Montgomery Street – Suite 665




                                                                      13
                                                                           the making of a telephone call.” DISH Network, LLC, 28 FCC Rcd. 6574, 6583 (2013). Courts are
                                       San Francisco, CA 94111




                                                                      14
                                                                           instructed to look to “the totality of the facts and circumstances surrounding the placing of a
                                                                      15
                                                                           particular call” to determine “who took the steps necessary to physically place the call” and
                                                                      16
                                                                           “whether another person or entity was so involved in placing the call as to be deemed to have
                                                                      17
                                                                           initiated it, considering the goals and purposes of the TCPA.” Rules & Regs. Implementing the
                                                                      18
                                                                           Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7980 (2015) (“2015 FCC Order”).
                                                                      19
                                                                                   Here, as discussed above, Plaintiff has failed to state sufficient facts to demonstrate that
                                                                      20
                                                                           an ATDS was used by Equisolar to make the telephone call on July 3, 2019, which cannot be
                                                                      21
                                                                           considered a violation of the TCPA. Moreover, while Plaintiff alleges that Equisloar made
                                                                      22
                                                                           unauthorized calls to her that played prerecorded messages via John Doe 1, Plaintiff also
                                                                      23
                                                                           alleges that Silverline and Simply also made the same unauthorized calls. Plaintiff fails to plead
                                                                      24
                                                                           any facts to demonstrate that Equisolar initiated the telephone calls from John Doe 1 other
                                                                      25
                                                                           than generally contending that the John Doe 1 placed calls on behalf of all Defendants. The
                                                                      26
                                                                           totality of the facts and circumstances surrounding the placing the 5 telephone calls to Plaintiff
                                                                      27
                                                                                                                                  4
                                                                      28   Allison L. Javitch v. Silverline Home Remodeling Inc., dba Silverline Solar, et al. - Case No.: 4:19-CV-04794 JST
                                                                                                   DEFENDANT EQUISOLAR INC.’S MOTION TO DISMISS COMPLAINT;
                                                                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                 Case 4:19-cv-04794-JST Document 35 Filed 11/20/19 Page 9 of 12




                                                                       1   are vague and ambiguous to the extent that either Simply and/or Silverline were so involved in

                                                                       2   placing the calls as to be deemed to have initiated such calls. Thus, Plaintiff has not alleged a

                                                                       3   direct connection between Equisolar and the making of the unauthorized calls.

                                                                       4           A complaint alleging a violation of the Telephone Consumer Protection Act can raise

                                                                       5   both direct and vicarious theories of liability. See Thomas v. Taco Bell Corp., 582 Fed.Appx. 678

                                                                       6   (9th Cir. 2014). “[A] defendant may be held vicariously liable for TCPA violations where the

                                                                       7   plaintiff establishes an agency relationship, as defined by federal common law, between the

                                                                       8   defendant and a third-party caller.” Gomez v. Campbell-Ewald Co., 768 F.3d 871, 879 (9th Cir.

                                                                       9   2014). “An agent is one who ‘act[s] on the principal’s behalf and subject to the principal’s

                                                                      10   control.’” United States v. Bonds, 608 F.3d 495, 506 (9th Cir. 2010) (quoting Restatement

                                                                      11   (Third) Agency § 1.01). “Apparent authority arises from the principal’s manifestations to a

                                                                      12   third party that supplies a reasonable basis that party to believe that the principal has
LEP ERA + A S SO CI A T ES, P C
                                  601 Montgomery Street – Suite 665




                                                                      13   authorized the alleged agent to do the act in question.” N.L.R.B. v. Dist. Council of Iron Workers
                                       San Francisco, CA 94111




                                                                      14   of the State of Cal. & Vicinity, 124 F.3d 1094, 1098 (9th Cir. 1997).

                                                                      15           “‘Three theories of agency could support vicarious liability: (1) actual authority; (2)

                                                                      16   apparent authority; and (3) ratification.’” Abante Rooter & Plumbing v. Farmers Grp., Inc., No.

                                                                      17   17-cv-03315-PJH, 2018 WL 288055, at *4 (N.D. Cal. Jan. 4, 2018) (quoting Thomas v. Taco Bell

                                                                      18   Corp., 582 F. App’x 678, 679 (9th Cir. 2014) (citing In the Matter of the Joint Petition filed by
                                                                      19   Dish Network, LLC, 28 FCC Rcd. at 6590 n. 124)). Plaintiff’s allegations do not support the

                                                                      20   existence of an agency relationship under any theory.

                                                                      21           To establish “actual authority,” plaintiffs “must do more than establish an agency

                                                                      22   relationship. They must also establish actual authority to place the unlawful calls.” Jones v.

                                                                      23   Royal Admin. Servs., Inc., 887 F.3d 443, 449 (9th Cir. 2018). This requires an agent “who ‘act[s]

                                                                      24   on the principal’s behalf and subject to the principal’s control.’” Abante, 2018 WL 288055, at *5

                                                                      25   (quoting United States v. Bonds, 608 F.3d 495, 506 (9th Cir. 2010) (quoting Restatement

                                                                      26   (Third) Agency § 1.01)); see also Thomas, 879 F. Supp. 2d at 1085. Plaintiff generally contends
                                                                      27   that there was an understanding that Defendants all controlled John Doe 1 by specifying the
                                                                                                                       5
                                                                      28   Allison L. Javitch v. Silverline Home Remodeling Inc., dba Silverline Solar, et al. - Case No.: 4:19-CV-04794 JST
                                                                                                   DEFENDANT EQUISOLAR INC.’S MOTION TO DISMISS COMPLAINT;
                                                                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                Case 4:19-cv-04794-JST Document 35 Filed 11/20/19 Page 10 of 12




                                                                       1   criteria of potential customers to sell to after they had been called. But, Plaintiff’s Amended

                                                                       2   Complaint does not contain allegations regarding a specific request, instruction, or command

                                                                       3   by Equisolar as to the making of the unsolicited calls outside of these general and overbroad

                                                                       4   allegations.

                                                                       5           Plaintiff also fails to allege facts to support an agency relationship under an “‘apparent

                                                                       6   authority’” theory, which “‘arises from the principal’s manifestations to a third party that

                                                                       7   supplies a reasonable basis for that party to believe that the principal has authorized the

                                                                       8   alleged agent to do the act in question’”; it “is not sufficient to allege that the purported agent

                                                                       9   ‘claimed authority or purported to exercise it.’” Abante, 2018 WL 288055, at *5 (quoting

                                                                      10   N.L.R.B. v. Dist. Council of Iron Workers of the State of Cal. & Vicinity, 124 F.3d 1094, 1098 (9th

                                                                      11   Cir. 1997)). Again, Plaintiff generally alleges that Defendants authorized John Doe 1 to generate

                                                                      12   prospective customers for them but provides no facts regarding whether Equisolar specifically
LEP ERA + A S SO CI A T ES, P C
                                  601 Montgomery Street – Suite 665




                                                                      13   authorized John Doe 1 to make the alleged calls. The plausibility standard requires more than a
                                       San Francisco, CA 94111




                                                                      14   mere possibility that Equisolar, along with Silverline and Simply, authorized John Doe 1 to

                                                                      15   make the calls.

                                                                      16           Further, Plaintiff has not sufficiently alleged that Equisolar is liable under a ratification

                                                                      17   theory, because “the principal-agent relationship is still a requisite, and ratification can have

                                                                      18   no meaning without it.” Batzel v. Smith, 333 F.3d 1018, 1036 (9th Cir. 2003), superseded by
                                                                      19   statute on other grounds as stated by Breazale v. Victim Servs., Inc., 878 F.3d 759, 767 (9th Cir.

                                                                      20   2017); Abante, 2018 WL 288055, at *4. In addition, Plaintiff has not alleged facts sufficient to

                                                                      21   allow the court to reasonably infer that Equisolar knew that John Doe 1 violated the TCPA and

                                                                      22   that it knowingly accepted the benefits of this violation, as a ratification theory also requires.

                                                                      23   Naiman v. TranzVia LLC, No. 17-CV-4813-PJH, 2017 WL 5992123, at *13 (N.D. Cal. Dec. 4,

                                                                      24   2017)

                                                                      25           Accordingly, Plaintiff’s Complaint lacks any plausible allegations to establish Equisolar’s

                                                                      26   liability under an agency theory.
                                                                      27           Finally, Plaintiff contends that Defendants are liable pursuant to theories of joint
                                                                                                                          6
                                                                      28   Allison L. Javitch v. Silverline Home Remodeling Inc., dba Silverline Solar, et al. - Case No.: 4:19-CV-04794 JST
                                                                                                   DEFENDANT EQUISOLAR INC.’S MOTION TO DISMISS COMPLAINT;
                                                                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                 Case 4:19-cv-04794-JST Document 35 Filed 11/20/19 Page 11 of 12




                                                                       1   enterprise and acting in concert. But, Plaintiff’s contentions are supported merely by labels

                                                                       2   and conclusions pursuant to these theories as the Amended Complaint alleges that Defendants

                                                                       3   were all part of a common enterprise and part of a common design to robocall consumers for

                                                                       4   the purposes of selling them solar panels. These conclusory statements fail to meet the

                                                                       5   plausibility pleading requirements.

                                                                       6           D.      Plaintiff Fails to Plead Sufficient Facts to Plausibly Allege Claims for
                                                                       7                   Violation of California Civil Code § 1770(a)(22)(A) and Negligence.
                                                                                   Cal. Civ. Code §1770(a)(22)(A) prohibits “[d]isseminating an unsolicited prerecorded
                                                                       8
                                                                           message by telephone without an unrecorded, natural voice first informing the person
                                                                       9
                                                                           answering the telephone of the name of the caller or the organization being represented, the
                                                                      10
                                                                           address or the telephone number of the caller, and without first obtaining the consent of that
                                                                      11
                                                                           person to listen to the prerecorded message.” Plaintiff contends that Defendants are also
                                                                      12
LEP ERA + A S SO CI A T ES, P C
                                  601 Montgomery Street – Suite 665




                                                                           vicariously liable pursuant to this statute. But, for the reasons discussed above, Plaintiff has
                                                                      13
                                       San Francisco, CA 94111




                                                                           failed to plead any plausible allegations to establish Equisolar’s liability under such theory as
                                                                      14
                                                                           there are no facts to demonstrate that Equisolar initiated the prerecorded telephone calls to
                                                                      15
                                                                           Plaintiff.
                                                                      16
                                                                                   Further, Plaintiff contends that Defendants were negligent in breaching their duty to
                                                                      17
                                                                           ensure that their prospective customers were not contacted pursuant to illegal robocalling.
                                                                      18
                                                                           But, this cause of action is inconsistent with Plaintiff’s allegations that Defendants intentionally
                                                                      19
                                                                           authorized the calls to Plaintiff. Additionally, Plaintiff’s Complaint fails to allege facts to show
                                                                      20
                                                                           that Equisolar breached a duty owed to Plaintiff as a result of the telephone calls she received
                                                                      21
                                                                           from John Doe 1 aside from the conclusory allegation that Defendants violated their duty by
                                                                      22
                                                                           using illegal robocalling in their sales process. As such, Plaintiff has failed to plead any
                                                                      23
                                                                           plausible allegations to establish Equisolar’s liability under a negligence cause of action.
                                                                      24

                                                                      25   IV.     CONCLUSION

                                                                      26           For all the reasons stated above and in the accompanying filings, Plaintiff’s First

                                                                      27   Amended Complaint fails to comply with the basic pleading requirements of Rule 8, and
                                                                                                                                  7
                                                                      28   Allison L. Javitch v. Silverline Home Remodeling Inc., dba Silverline Solar, et al. - Case No.: 4:19-CV-04794 JST
                                                                                                   DEFENDANT EQUISOLAR INC.’S MOTION TO DISMISS COMPLAINT;
                                                                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                Case 4:19-cv-04794-JST Document 35 Filed 11/20/19 Page 12 of 12




                                                                           therefore must be dismissed pursuant to Rule 12(b)(6). Accordingly, Defendant EQUISOLAR,
                                                                       1
                                                                           INC. requests that the Court grant its motion to dismiss Plaintiff’s First Amended Complaint
                                                                       2
                                                                           with prejudice.
                                                                       3
                                                                           DATED: November 20, 2019                          Respectfully Submitted,
                                                                       4
                                                                                                                             LEPERA + ASSOCIATES, PC
                                                                       5

                                                                       6
                                                                                                                             By: /s/___Patrick A. Hormillosa____________
                                                                       7                                                         Patrick A. Hormillosa
                                                                                                                                Attorneys for Defendant
                                                                       8                                                        EQUISOLAR, INC.
                                                                       9

                                                                      10

                                                                      11

                                                                      12
LEP ERA + A S SO CI A T ES, P C
                                  601 Montgomery Street – Suite 665




                                                                      13
                                       San Francisco, CA 94111




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18
                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27
                                                                                                                                  8
                                                                      28   Allison L. Javitch v. Silverline Home Remodeling Inc., dba Silverline Solar, et al. - Case No.: 4:19-CV-04794 JST
                                                                                                   DEFENDANT EQUISOLAR INC.’S MOTION TO DISMISS COMPLAINT;
                                                                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
